275 MADISON AVENUE
35TH FLOOR
NEW YORK, NY 10016

 

TEL (917) 974-1781
FAX (212) 208-2981

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square

New York, NY 10007

LAW OFFICES OF

STEPHEN TURANO

sturano@turanolaw.com

May 12, 2021

Re: United States v. Aleksei Kmit
Case No. 21 Cr. 92 (AJN)

Dear Judge Nathan:

  
  
 
  

lf UsDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: 5/12/2021

   

 

 

60 PARK PLACE
SUITE 703
NEWARK, NJ 07102

 

TEL (973) 648-6777
FAX (212) 208-2981

Aleksei Kmit is on pretrial release under conditions, including a $100,000.00 unsecured bond co-
signed by two financially responsible persons of moral suasion, and home detention enforced by
electronic monitoring. Mr. Kmit has been compliant with his pretrial release.

Mr. Kmit moves for a modification of his pretrial release, replacing home detention with a
curfew approved by Pretrial Services. He makes this application so that he can seek employment. All
other conditions are to remain in effect, including electronic monitoring. The Government and Mr.
Kmit’s Pretrial Officer, Joel Osbourne (District of Idaho), consent to this request.

 

Thank you for the Court’s

 

Na Quali

SO ORDERED. 5/12/2021

ALISON J. NATHAN, U.S.D,J.

SO ORDERED.

 

 

cc: All Counsel of Record (via ECF)
